DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on June 30, 2022 has been entered.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 3, 4 and 15 through 20 continue to remain as being withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on September 15, 2021.

Response to Arguments
Applicants’ arguments [pages 6 to 9 of submission] with respect to Claims 1, 6 through 14 have been fully considered, but are now moot because the new grounds of rejection do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
Claims 1, 6 through 8, 10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication 2016/0165721 to Kwon et al (hereinafter “Kwon”).
Claim 1:  Kwon discloses method of forming electronic substrates and assemblies (Figure 2), the method comprising:
co-depositing (e.g. screen printing) a first layer (e.g. 20) of electrically insulative (e.g. resin) and electrically conductive materials (e.g. metal), wherein the first layer of the materials are co-deposited as powders (e.g. ¶¶ [0058] – [0062]);
sintering [firing] the first layer of co-deposited materials (e.g. ¶ [0065]);
co-depositing a second layer (e.g. 20a) of the materials, wherein the second layer of the materials are co-deposited as powders, and wherein the second layer of the materials are co-deposited on top of the sintered first layer of co-deposited materials (Fig. 2);
sintering the second layer of co-deposited materials (e.g. ¶ [0094]), and
retrieving a solid electronic substrate (in Fig. 2), wherein the materials include a first material (of 20) and a second material (of 20a), wherein the first material is deposited and sintered at positions having x, y, and z coordinates that are discrete from positions having different x, y, and z coordinates where the second material is deposited and sintered [different planes], and wherein the sintered first material forms the electronic substrate and the sintered second material forms a feature (e.g. conductive via) in or on the electronic substrate (e.g. ¶ [0099]).
Claim 6:  Kwon discloses the method of claim 1, wherein the electronic substrate includes at least one feature (conductive via) positioned on at least three sides [top surface, bottom surface, and sidewall of via, of the electronic substrate (of 30, in Fig. 2).
Claims 7 and 8:  Kwon discloses the method of claim 1, wherein the second material (of 20a) is a conductive material that, when sintered, forms a signal trace (pattern of 20a, in Fig. 2) in or on the electronic substrate;
wherein the second material is deposited and sintered to form the signal trace that extends vertically (in Fig. 2) on the electronic substrate.
Claim 10:  Kwon discloses the method of claim 1, wherein the second material (of 20a), when sintered, forms a reinforcing boss [to protect] the electronic substrate (e.g. ¶ [0092]).
Claim 13:  Kwon discloses the method of claim 1, wherein the second material (of 20a), when sintered, forms a contact pad [portion of 20a formed on top of conductive via, in Fig. 2] in the electronic substrate.

Claim Rejections - 35 USC § 103
Claims 9, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon in view of U.S. 2003/0038372 to Sasaki et al (hereinafter “Sasaki”).
Kwon discloses the manufacturing method as recited in Claim 1, further including that the first material (of 20) is deposited and sintered at positions to form shielding (e.g. 30) of the first material.  Kwon does not teach providing an electronic component (in Claim 9), a third material (in Claims 9 and 14), other wire (in Claim 11) and inductor core (in Claim 14).
Sasaki discloses a method of making electronic substrates where a cross-sectional view of forming first and second materials (e.g. 1a, 1b, in Fig. 7) is similar to the cross-sectional view of Kwon.  Sasaki discloses that in forming the first and second materials, a coil (e.g. 1 to 5) is formed as an electronic component on the electronic substrate where a third material (e.g. 2a, in Fig. 11) is deposited and sintered to form an electrical interconnection between the electronic component and a signal trace.  Each of the first and second materials (of 1a and 1b) is formed as an other wire [conductive pattern].  Sasaki further discloses forming a third material (e.g. 2a, in Fig. 11) that is deposited and sintered at discrete positions from the first and second materials as the second material (with 23, 25) forms an inductor core in the electronic substrate and the third material is wrapped about the inductor core [with 5] to form a wrapped inductor core [with a coil] on the electronic substrate.
Sasaki discloses that electronic substrates (e.g. printed circuit boards) can be used in other applications, such as inductors or strip lines (e.g. ¶ [0002]).
Regarding Claims 10 and 11, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kwon, by forming the first and second materials each as an “other wire” to form a coil, as taught by Sasaki, to allow the electronic substrate to be used in other applications, such as an inductor.
Regarding Claims 9 and 14, Kwon can be modified by adding a third material to form an electronic component (coil) on the electronic substrate, such that the third material forms wire wrapped about the inductor core with the third material being wrapped around the second material to form a wrapped inductor core, as taught by Sasaki.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that such a modification taught by Sasaki would allow the electronic substrate of Kwon to be used in other applications, such as an inductor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896